DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on May 2, 2022 has been entered.
Claims 1-20 are pending and an action on the merits is as follows.	
Rejections of claims 1-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn.

Claim Objections
Claim 14 is objected to because of the following informalities:  This claim includes the limitation “at least one of mood, length and genre in of an output piece”.  This limitation should be changed to state “at least one of mood, length and genre of an output piece”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 includes the limitation “train the unsupervised neural net in an unsupervised manner while calculating an output vector”.  However the originally filed disclosure does not properly describe the output vector being calculated while training the unsupervised neural net.  Although the specification describes using a previous hidden layer as a next visible layer, see applicants’ published specification page 6 paragraph [0068], [0069], an output vector from the hidden layer is not described as being calculated while the training is taking place.  Therefore this limitation is considered new matter.
Claims 15-20 depend at least from claim 14 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 14.

Allowable Subject Matter
Claims 1-13 are allowed.
Claims 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 8 and 14: The prior art does not teach nor suggest a method for generating a musical composition, an apparatus or a computer program product in a non-transitory computer readable medium for use in a data processing system, including computer program instructions executed by the data processing system, comprising: receiving a first set of musical characteristics from a first input musical piece as an input vector and a user intent indicating a manner at least one of mood, length and genre in which an output piece is to differ from the first input musical piece; perturbing the first set of musical characteristics to create a perturbed input vector as an input to a first set of nodes in a first visible layer of an unsupervised neural net, the unsupervised neural net comprised of a plurality of computing layers, each computing layer composed of a respective set of nodes; using the perturbed input vector for training the unsupervised neural net in an unsupervised manner while calculating a higher level hidden layer in the unsupervised neural net; and using the higher level hidden layer to create an output vector to create an output musical piece, wherein the output musical piece is a different musical piece which differs from the first input musical piece in the indicated manner.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2-7, 9-13 and 15-20 depend from claims 1, 8 or 14 and therefore inherit all allowed claim limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, 12-14, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 9-15 of U.S. Patent No. 9,715,870 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because any limitations of, for example the pending Claim 1 which are described in Claims 1 and 3 of the US Patent are found within the specification of the US Patent.  See column 6 lines 30-45.
Claims 1, 3-8, 10-12, 14 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,360,885 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because any limitations of, for example the pending Claim 1 which are described in Claims 1 and 2 of the US Patent are found within the specification of the US Patent.  See column 6 lines 31-46.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0076772 A1, US 9,270,964 B1 and US 10, 572,447 B2 directed to generating a musical composition using a neural net.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 23, 2022